Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Species A1, encompassing claims 1-3, 5-9, and new claims 21-25, in the reply filed on 07/01/2022 is acknowledged.
Newly submitted claims 23 and 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to a non-elected patentably distinct species. Claim 23 is directed to a patentably distinct species wherein the contact between the first and second rotatable elements is characterized by engagement of a keyed feature; and claim 25 is directed to a patentably distinct species wherein the second rotatable element is a capstan within medical instrument.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Applicant is advised that should claims 1 and 2 be found allowable, claims 21 and 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 21, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: independent claim 1 recites the limitation “the second rotatable element being coupled to actuate the component” in lines 6-7. Independent claim 21 also recites a similar limitation in lines 6-7. However, claims 1 and 21 fail to teach the feature/structure(s) in which the second rotatable element is coupled to actuate the component. Hence, this limitation renders the claims indefinite.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-9, 21, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,478,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to analogous methods of operating a drive system for driving a component of a medical instrument. Regarding claims 1 and 21 of the instant application, claim 1 of the U.S. patent is directed to a patentably indistinct method of operating a medical instrument comprising at least one component and a drive system for driving at one component of a medical instrument, the method comprising: bringing a first feature on a rotatable element of the instrument with a second feature on the drive system without restricting a rotation angle of the first rotatable element relative to the second feature, the second feature being shaped to engage the first feature of the rotatable element, wherein the medical instrument including a mechanism coupled to the rotating element and coupled to actuate the at least one component; applying an engagement force to create a friction engagement between the first and second rotatable elements without inducing a rotation that actuate the at least one component of the medical instrument; and operating the drive system to rotate the drive element and the first rotatable element to actuate the at least one component, wherein the operating comprises transferring torque via the frictional engagement between the first and second rotatable elements as claimed. 
Regarding claim 3 of the instant application, see claim 3 of the patent.
Regarding claims 5 and 24 of the application, see claim 5 of the patent.
Regarding claim 6 of the application, see claim 6 of the patent.
Regarding claim 7 of the application, see claim 7 of the patent.
Regarding claim 8 of the application, see claim 8 of the patent.
Regarding claim 9, the recited claim language is devoid method steps and directed to expected result. In this Office Action, the claim language directed to the expected results is given a limited patentable weight.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 21, 2022